aker man                                                                               Jason D. St, John


                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                          D: 212 259 8726
                                                                                          T: 212 880 3800
                                                                                           F: 212 905 6426
                                                                           jason ,stj oh n @ ake rm an .com
October 15, 2019


BY ECF
Hon. Allyne R. Ross
United States District Judge
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201


Re:      Wilmington PT Corp. v. The Bank of New York Mellon f/k/a the Bank of New York, as
         Trustee for the Certificateholders of the Cwalt, Inc., Alternative Loan Trust 2007-0A2,
         Mortgage Pass-Through Certificates, Series 2007-0A2, Docket No. 19-cv-02816

Dear Judge Ross:

We represent defendant The Bank of New York Mellon, f/k/a Bank of New York, as Trustee for
the Certificateholders of the CWALT, Inc. Alternative Loan Trust 2007-0A2, Mortgage Pass-
Through Certificates, Series 2007-0A2 (BoNYM) in the above-referenced action. This letter is
in response to letter from plaintiff Wilmington PT Corp.'s counsel, dated October 7, 2019.

Wilmington rushes to move for summary judgment. This request is premature, as BoNYM has
not yet answered the complaint. We filed a notice of appearance, moved to dismiss the complaint,
and replied in support of that motion, but we have not served a response to Wilmington's
complaint,

We omit a full background discussion of this case, as this was included in our letter to the court
dated June 21, 2019. This court granted our motion to dismiss or abstain on August 27, 2019, by
staying the case. That order did not include an order for BoNYM to plead an answer to
Wilmington's claims. As such, BoNYM has not had an opportunity to serve a pleading under
FRCP 8(b).

We request thirty days in which to respond to Wilmington's complaint with an answer.

Thank you for your consideration of this request.




akerman.corn



50481869;1
Hon. Allyne R. Ross
October 15, 2019
Page 2



                                                     Respectfully,



                                                     Jason D. St. John


cc:      Barry Golden (by ECF)
         450 7th Avenue, Suite 1408
         New York, NY 10123

         Counsel for Plaintiff Wilmington PT Corp.




50448398;1
50481869;1
